Case 3:18-cr-04683-GPC Document 89 Filed 04/18/19 PageID.750 Page 1 of 4



 1 LAW OFFICE OF DAVID W. WIECHERT
     David W. Wiechert, SBN 94607
 2
     Jessica C. Munk, SBN 238832
 3   William J. Migler, SBN 318518
 4
     27136 Paseo Espada, Suite B1123
     San Juan Capistrano, CA 92675
 5   Telephone: (949) 361-2822
 6
     Email: dwiechert@aol.com
             jessica@davidwiechertlaw.com
 7           william@davidwiechertlaw.com
 8 Attorneys for Defendant
 9 Jacob Bychak
10
11                       UNITED STATES DISTRICT COURT
12                    SOUTHERN DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                    CASE NO. 3:18-cr-04683-GPC
14
                Plaintiff,                        ACKNOWLEDGMENT OF NEXT
15                                                COURT DATE
          vs.
16                                                Assigned to Hon. Gonzalo P. Curiel
   JACOB BYCHAK, MARK
17 MANOOGIAN, MOHAMMED
   ABDUL QAYYUM, AND PETR
18 PACAS,
           Defendants.
19
20
21        DEFENDANT JACOB BYCHAK, by and through undersigned counsel,
22 hereby files his acknowledgment of next court date, Thursday, April 30, 2019 at
23 1:00 p.m. in the above-captioned matter.
24
25
26
27
28

                                              1                     Case No. 3:18-cr-04683-GPC
                       ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 89 Filed 04/18/19 PageID.751 Page 2 of 4



1 DATED: April 18, 2019            LAW OFFICE OF DAVID W. WIECHERT
2
3
4
                                   By: s/ Jessica C. Munk
                                       Jessica C. Munk
5                                      Attorneys for Defendant Jacob Bychak
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        2                   Case No. 3:18-cr-04683-GPC
                    ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 89 Filed 04/18/19 PageID.752 Page 3 of 4



1 LAW OFFICE OF DAVID W. WIECHERT
     David W. Wiechert, SBN 94607
2
     Jessica C. Munk, SBN 238832
3    William J. Migler, SBN 318518
4
     27136 Paseo Espada, Suite B1123
     San Juan Capistrano, CA 92675
5    Telephone: (949) 361-2822
6
     Email: dwiechert@aol.com
             jessica@davidwiechertlaw.com
7            william@davidwiechertlaw.com
8 Attorneys for Defendant
9 Jacob Bychak
10
                            UNITED STATES DISTRICT COURT
11
                        SOUTHERN DISTRICT OF CALIFORNIA
12
13 UNITED STATES OF AMERICA,                      CASE NO. 3:18-cr-04683-GPC
14                Plaintiff,                      ACKNOWLEDGMENT OF NEXT
                                                  COURT DATE
15         vs.
                                                  Assigned to Hon. Gonzalo P. Curiel
16 JACOB BYCHAK, MARK
   MANOOGIAN, MOHAMMED
17 ABDUL QAYYUM, AND PETR
   PACAS.
18         Defendants.
19
20
           I, Jacob Bychak, hereby acknowledge the next court date in the above-
21
     captioned matter is scheduled on Thursday, April 30, 2019 at 1:00 p.m. I hereby
22
     promise to appear before the Honorable Court on that date and at that time without
23
     further notice.
24
25
     Date: April 18, 2019                  __________________________________
26                                                   JACOB BYCHAK
27
28

                                              3                     Case No. 3:18-cr-04683-GPC
                         ACKNOWLEDGMENT OF NEXT COURT DATE
Case 3:18-cr-04683-GPC Document 89 Filed 04/18/19 PageID.753 Page 4 of 4



1                            CERTIFICATE OF SERVICE
2        Counsel for Defendants certify that the foregoing pleading has been
3 electronically served on the following parties by virtue of their registration with the
4 CM/ECF system:
5                                     Sabrina L. Feve
6                                 Assistant U.S. Attorney
7                                 sabrina.feve@usdoj.gov
8
9                                   Melanie K. Pierson
10                               Assistance U.S. Attorney
11                              melanie.pierson@usdoj.gov
12
13                                     Robert Ciaffa
14                                Assistant U.S. Attorney
15                                robert.ciaffa@usdoj.gov
16
17
18                                     Respectfully submitted,
19 DATED: April 18, 2019
                                       LAW OFFICE OF DAVID W. WIECHERT
20
21
22
23                                     By: s/ Jessica C. Munk
                                           Jessica C. Munk
24
                                           Attorneys for Defendant Jacob Bychak
25
26
27
28

                                              4                     Case No. 3:18-cr-04683-GPC
                       ACKNOWLEDGMENT OF NEXT COURT DATE
